Citation Nr: 0522984	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  99-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include as being secondary to exposure to herbicide agents 
(Agent Orange).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which determined that the veteran had failed to 
submit new and material evidence to reopen the claim of 
service connection for PTSD.  The RO also denied service 
connection for a skin rash. 

The Board rendered a decision on this matter in November 
2000.  The appellant appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2001, in accordance with an Appellee's Motion for Remand, the 
Court vacated the November 2000 Board decision and remanded 
the case to the Board for the purpose of providing the 
appellant adequate notice of the Veterans Claims Assistance 
Act of 2000 and its applicability to his appeal.  

In a decision dated in October 2002, the Board determined 
that the veteran had submitted new and material evidence to 
reopen the claim for service connection for PTSD.  The matter 
was ultimately remanded to the Appeals Management Center 
(AMC) in November 2003 for the purpose of obtaining 
additional information and correcting due process 
deficiencies.  The matter has been returned to the Board for 
further appellate consideration.

The veteran provided testimony in support of his appeal at a 
videoconference hearing that was chaired by the undersigned 
in September 1999.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Competent medical evidence documenting the existence of a 
current diagnosis of PTSD is not of record. 

3.  The appellant does not have PTSD due to his in-service 
experiences.

4.  Tinea was not manifested in service, and no medical 
evidence has been presented of a nexus between the veteran's 
presumed exposure to Agent Orange in service and his current 
tinea infection.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 3.307, 3.309(a) (2004).

2.  Tinea (claimed as a skin disorder) was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in April 2004, the AMC advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional evidence that he 
wanted VA to try to obtain.  He was specifically advised of 
the evidence needed to establish his claims for service 
connection.  The RO also requested that the veteran submit 
any evidence or information to VA that he felt would support 
his claims.  These letters provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The February 1999 rating decision, March 1999 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOCs) issued in April 1999 and June 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims for service connection.  The June 
2005 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical and personnel records are associated with the 
claims file.  Post-service medical records have been obtained 
from the Jackson VA Medical Center (VAMC), Biloxi VAMC, and 
Jackson Vet Center.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  VA examinations were 
conducted in December 1998 and January 1999 for the purpose 
of determining the nature and etiology of the veteran's 
psychiatric and skin complaints.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in February 1999.  However, 
the claimant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2004 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the June 2005 SSOC was provided to the 
veteran.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).

Although the law does not require a "clear" diagnosis of 
PTSD, legal authority does necessitate the specific criteria 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which mandates that for VA purposes, 
all mental disorder diagnoses must conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  In 
this regard, the Board notes that the Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV in the May 1994 first printing as well as its more 
liberalizing standards to establish a diagnosis of PTSD.  
Specifically, the Court took notice of the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involve intense fear, 
helplessness, or horror.  Hence, the Court noted that a more 
susceptible person could have PTSD under the DSM-IV criteria 
given his or her exposure to a traumatic event that would not 
necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-141 (1997).  

Review of the evidence of record reveals that the Board sent 
a letter to the veteran in January 2003 asking for 
information concerning his post-service psychiatric treatment 
and asking for specific details of his in-service stressful 
incidents.  The appellant responded in February 2003 by 
sending in descriptions of his stressors and reporting that 
he had received treatment for drug and alcohol dependence in 
service and post-service.  Although he maintained that he 
suffered from PTSD, the veteran did not identify a care 
provider who had diagnosed him as having PTSD.  The AMC sent 
the veteran another development letter in April 2004.  A 
response similar to the statement received in 2003 was 
submitted by the veteran in June 2004.  

Service medical records document that the veteran evaluated 
for misuse of drugs (heroin) not involving dependence or 
addiction.  A mental status examination conducted at the time 
of discharge indicated that there was no evidence of 
significant mental illness.  No findings were made with 
regard to PTSD.  Following discharge, the veteran was 
transferred to the Biloxi VAMC for drug rehabilitation.  He 
left the hospital three days later due to his assertion that 
he was not addicted to drugs, and that he did not require 
treatment.  A medical certificate indicated that there was no 
evidence of mental illness.

Post-service medical evidence includes a September 1988 
discharge summary from Jackson VAMC showing that the veteran 
was admitted for complaints of alcohol and drug problems.  He 
complained of nightmares and flashbacks related to his 
service in Vietnam.  The diagnosis at discharge was alcohol 
dependence with rehabilitation and depression.  Treatment 
records from the Jackson VAMC and Jackson Vet Center dated 
between November 1998 and August 2003 show that the veteran 
receives counseling for depression and marital and job-
related stress.  A November 1998 intake summary indicates 
that the veteran was seeking assistance for possible PTSD and 
marital problems.  The assessment was, in pertinent part, 
"possible PTSD."  Subsequent records detail that the 
veteran received counseling on how to better control his 
mood.  Treatment reports dated in January 1999 provide the 
assessment/diagnosis of anxiety, not otherwise specified, and 
PTSD symptoms.  Similarly, a March 1999 evaluation and 
assessment indicated that the veteran had a diagnosis of 
"PTSD, provisional."  

In this regard, the Board finds that the diagnoses of PTSD 
were couched in extremely speculative terms.  There is a long 
line of cases where the Court has rejected medical opinions 
as being too speculative.  In Stegman v. Derwinski, 3 Vet. 
App. 228 (1992), the Court held that evidence favorable to 
the veteran's claim that did little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure was insufficient to establish 
service connection.  Similarly, in Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court found that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  A diagnosis stating that the 
veteran appellant was "possibly" suffering from 
schizophrenia was also deemed to be too speculative.  Morris 
v. West, 13 Vet. App. 94, 97 (1999).  The diagnoses rendered 
in the outpatient records from the Jackson Vet Center and 
Jackson VAMC only indicated that it was "possible" that the 
veteran suffered from PTSD, or that the diagnosis of PTSD was 
"provisional."  In view of the aforementioned precedent 
decisions, the Board finds that the above outpatient records 
have limited probative value.

The Board has also considered the reports of VA psychiatric 
examinations conducted in November 1988 and December 1999.  
At his November 1988 examination, the veteran provided a 
history of recent drug and alcohol dependence.  He also 
complained of depression.  Following a mental status 
evaluation, the diagnosis was alcohol abuse and probable 
dependence and history of adjustment disorder with depressed 
mood.  The examiner stated that the veteran did not satisfy 
the criteria for a diagnosis of PTSD.

At his December 1998 VA examination, the veteran complained 
of depression and insomnia.  He endorsed nightmares and 
flashbacks related to his experiences in Vietnam.  He 
described his in-service stressors in detail.  A mental 
status evaluation was performed.  The examiner felt that some 
of the symptoms described by the veteran were consistent with 
PTSD.  However, before a diagnosis could be rendered, the 
examiner recommended that the veteran undergo psychological 
testing.  Psychological testing was performed in January 
1999.  The impression was that the veteran presented symptoms 
of depression and anxiety, but that the test results failed 
to provide clear support for a diagnosis of PTSD.  
Considering the findings of the January 1999 testing, the 
examiner who had examined the veteran in December 1998 
diagnosed him as having dysthymic disorder, alcohol abuse in 
sustained remission.  

The Board has considered the veteran's statements that he has 
PTSD as a result of his service.  Similar assertions have 
been made by his wife.  These statements are not competent 
evidence of a diagnosis of PTSD, nor do they establish a 
nexus between an acquired psychiatric condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  Espiritu v. Derwinski at  494-495 
(1992).  Neither the appellant nor his wife have shown that 
they have the requisite competence.

The competent medical evidence of record does not establish a 
current diagnosis of PTSD.  The service medical records do 
not contain any diagnosis of PTSD or any other psychiatric 
disorder.  There is also no competent clinical diagnosis of 
PTSD contained in the post-service medical evidence.  Indeed, 
VA doctors have rendered diagnoses of depression and/or 
dysthymic disorder and have specifically stated that 
psychological testing does not support a diagnosis of PTSD.  
The preponderance of the claims file records contains medical 
evidence that does not support a past or current diagnosis of 
PTSD.  With the preponderance of the evidence against a 
current diagnosis of PTSD, the evidence cannot establish a 
causal connection between the claimed PTSD and service.

In the absence of proof of a current disease or injury, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Service connection for PTSD is therefore 
denied.  In addition, since the evidence is against a 
diagnosis of PTSD, the provisions of 38 U.S.C.A. § 1154 and 
VAOPGCPREC 12- 99 (1999) are not for application.

Skin rash

As previously noted, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
disease consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307.

Service medical records are devoid of any findings of 
complaints, treatment, or diagnosis of a toenail or skin 
disorder, to include tinea.  At the time of his service 
discharge examination, the veteran denied a history of skin 
diseases.  His skin was found to be normal on discharge 
examination.  

When he was examined for VA purposes in November 1988, the 
veteran's skin was normal.  No findings were made with regard 
to tinea or any other disability effecting the skin or 
toenails.

The Board has also considered the findings of a December 1998 
VA dermatology examination.  The veteran stated that his skin 
problem first manifested in the early 1980s.  At that time, 
he said he developed a fungus in his toes and on the bottom 
of his feet.  He stated that a rash affecting his groin 
started in 1992.  He said the rash sometimes spread to his 
hands and face.  There was no rash of the groin at the time 
of the examination.  However, the veteran did have tinea of 
the toenails and feet.  The etiology of the tinea infection 
was not discussed.  

Tinea is not included on the list of disabilities presumed to 
be caused by exposure to herbicides.  The veteran must 
therefore present medical evidence that establishes a nexus 
between his tinea infection and his exposure to herbicides.  
Alternately, the veteran must establish that his tinea had 
its onset in service or is causally related thereto.  
However, as note above, service medical records are absent 
any findings of tinea or any other disability of the skin or 
toenails in service.  There is also no evidence of 
complaints, treatment, or diagnosis of tinea until 1998, 
which was over 25 years post-service discharge.  The medical 
evidence of record merely discusses the current status of the 
veteran's tinea infection.  None of the records contain any 
findings relating the veteran's tinea to his active service 
or his exposure to herbicides (Agent Orange).  

While the veteran contends that his skin rash/disorder is the 
result of exposure to herbicides during his Vietnam service, 
his lay testimony alone is not competent evidence to support 
a finding on a medical question requiring special experience 
or special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a skin 
disorder (tinea) because there is no evidence of pertinent 
disability in service or for many years thereafter.  Thus, 
while there is a diagnosis of tinea, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of a diagnosis of tinea or any 
other skin problem in service, and because the first evidence 
diagnosing tinea is not until 1998, relating tinea to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004). The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for PTSD and a skin disorder 
secondary to herbicide exposure and that, therefore, the 
provisions of § 5107(b) are not applicable.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a skin disorder as 
secondary to exposure to herbicide agents (Agent Orange) is 
denied.


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


